Case 4:19-mj-00263-PJC Document 1 Filed in USDC ND/OK on 12/03/19 Page 1 of 10
AO 106 (Rev. 06/09) Application for a Search Warrant ; e th F

UNITED STATES DISTRICT COURT DEC 08 201g

for the e
Northern District of Oklahoma U.S. DISTANT ts ount

 

In the Matter of the Search of ) , 7 3 VY (_
1912S. 1415" E Ave. ) Case No. [Q- No
Tulsa, OK 74108
)
)

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property, 1912 S. 141° E Ave., Tulsa, OK
74108:

See Attachment “A”

located in the _Northern_ District of Oklahoma , there is now concealed the following items:

See Attachment “B” and Attachment “C”

The basis for the search under Fed. R. Crim. P. 41(c) is:
M evidence of a crime;
M contraband, fruits of crime, or other items illegally possessed;
M property designed for use, intended for use, or used in committing a crime:
O a person to be arrested or a person who is unlawfully restrained.
The search is related to a violation of:

Code Section Offense Description
18 U.S.C § 922(0)(1) Illegal Possession of a Machine Gun
18 U.S.C. § 922(¢8)(1) Felon in Possession of Firearms
18 U.S.C. § 922(¢)(3) Drug User in Possession of Firearms
21 U.S.C. § 856(a)(1) Maintaining a Drug Premises
21 U.S.C, § 844 Possession of Controlled Drug
26 U.S.C. § 5845(a)(7); Possession of Unregistered Silencer

26 U.S.C. § 5861(d)

The application is based on these facts:
See Affidavit of ATF Senior Special Agent Holley J. Edwards, attached hereto.

M Continued on the attached sheet.
O Delayed notice of ____—_ days (give exact ending date if more than 30 ) is requested

under 18 U.S.C. § 3103a, the basis of which is set el
wrt: a
= ay

Applicant Ss signature
Senior Special Agent Holley Edwards, ATF

“it aye type tifle
Sworn to before me and signed in my presence.
Date: SBA
UY J Judge's signagfre
City and state: Tulsa, OK Tulsa, Oklahoma U.S. Magistrate
Paul J. Cleary

 

  

 

 

 
Case 4:19-mj-00263-PJC Document 1 Filed in USDC ND/OK on 12/03/19 Page 2 of 10

AFFIDAVIT

1. I, Holley J. Edwards, Special Agent, Bureau of Alcohol, Tobacco, Firearms, &
Explosives, being duly sworn, deposes and states, J am a Special Agent with the
U.S. Department of Justice, Bureau of Alcohol, Tobacco, Firearms, and
Explosives currently assigned to the Tulsa Field Office. Ihave been so employed
since September 18, 2005.

2. Asaresult of my training and experience as a Special Agent, I am familiar with
the Federal Firearms Laws and know that it is unlawful for a person who has
previously been convicted of a felony offense to possess a firearm or ammunition
which has been shipped or transported in interstate or foreign commerce, as
defined in Title 18 U.S.C. Section 922(g). I also know that it is unlawful for a
person who is a user of or addicted to any controlled substance to possess a
firearm or ammunition which has been shipped or transported in interstate or
foreign commerce as defined in Title 18 U.S.C. Section 922(g). It is also
unlawful for a person to possess or transfer a machine gun as provided in Title
18 U.S.C. Section 922(0). It is also unlawful for a person to receive or possess a
silencer which is not registered to him in the National Firearms Registration and
Transfer Record under Title 26 Sections 5845(a)(7) and 5861.

3. During my tenure as a Special Agent, I have participated in numerous investigations
regarding narcotics trafficking, money laundering, violent crimes, firearms
trafficking, convicted felons in possession of firearms, and the illegal use of firearms
as it pertains to those prohibited from possessing firearms. As such, I have
conducted physical surveillance operations, participated and been the Affiant on
several search warrants, and participated in debriefings of confidential
informants/sources. I have investigated violations of Federal Firearms and
Narcotics Laws as they relate to the illegal use of firearms and narcotics in the
commission of crimes. Additionally, I have received training and conducted
investigations involving organized criminal gangs and drug trafficking
organizations. I have participated in physical surveillance, surveillance of
undercover transactions, the execution of search warrants, examination of cellular
phones, debriefings of informants, conducted interviews of individuals involved in
drug trafficking, viewed short message service (SMS) text messages involving the
sale of firearms and drugs, and participated in undercover hand to hand buys both
as a member of a surveillance team and as an undercover agent. I have spoken with
other law enforcement officers and agents about the trafficking and sale of firearms
and drugs. Affiant also has training and experience in serving high risk warrants
where subjects have threatened to harm, injure, or kill law enforcement. It is safer
to execute those warrants outside of the hours of 6:00 a.m. through 10:00 p.m.
without knocking and announcing. Such warrants require reasonable force to protect
Case 4:19-mj-00263-PJC Document 1 Filed in USDC ND/OK on 12/03/19 Page 3 of 10

officers, citizens, and neighbors from being put at risk of a potential for shots being
fired by those on premises for which the warrant is being served. It is standard
operating procedure to use reasonable force to prevent violent resistance to the
execution of the search warrant by the subject and others on the premises.

4. When investigating the possession of firearms by prohibited persons, I know
through my training and experience that it is common for those individuals to take
photographs of their firearms with cameras and cellular phone cameras. It is
common for ‘these individuals to share these photos with others through text
message or on social media apps located on their cellular telephone. I also know
through my training and experience that individuals who illegally possess controlled
substances commonly communicate with others about their drug use and about the
buying and selling of those substances.

5. Affiant also knows from her training and experience that prohibited persons often
utilize counter-surveillance equipment, such as surveillance cameras, to warn them
of possible intruders, as well as law enforcement officers, who may be approaching
the residence to investigate possible illegal activities.

6. On November 4, 2019, Affiant spoke with a Reliable Confidential Informant
(RCD regarding an individual that is involved in the illegal possession of
firearms within his residence. The RCI has been working for over five years with
state and federal agencies. RCI has recently successfully assisted the DEA in
Tulsa. RCI has previously provided information and conducted controlled buys
for state and federal law enforcement agencies of controlled substances which
have led to at least ten arrests and convictions in drug cases. RCI is not under
indictment and does not have any pending charges. Affiant is not aware of any
instance in which RCI has provided false information while acting as a CI. To
the best of Affiant’s information, RCI has no felony convictions, but has multiple
arrests. According to RCI, the individual lives at 1912 S. 141% E. Ave., Tulsa,
Tulsa County, Oklahoma, which is within the Northern District of Oklahoma.

7. The RCI stated that the individual is a white male named Christopher KISS, and
that KISS is a convicted felon. The RCI had seen the firearms described and
photographed in Attachment C in the residence within the week previous to
speaking with Affiant 11/4/2019. RCI took all photographs in Attachment C with
RCI’s cell phone camera when RCI was in KISS’ residence within the week prior
to 11/4/2019. RCI stated that KISS has several firearms within his residence, and
there are rifles that have silencers affixed to the barrels (Attachment C). KISS
showed the RCI that the silencers functioned by firing the silenced rifle inside
his residence. Specifically, RCI stated KISS discharged the rifle into the fireplace
at a target that had sand bags as a backdrop (Attachment C). The RCI stated that
KISS mentioned some of the firearms were capable of firing fully-automatic.
Case 4:19-mj-00263-PJC Document 1 Filed in USDC ND/OK on 12/03/19 Page 4 of 10

KISS has several surveillance cameras placed on the outside of the residence.
RCI told Affiant that KISS monitors the outside surveillance cameras from a
monitor inside of the same room where firearms are kept inside of the home. RCI
also stated that KISS is paranoid and believes that undercover officers are
watching him. KISS also stated to the RCI that “he is ready for war” should law
enforcement come to his house. The RCI also stated that KISS is a user of
methamphetamine, and saw methamphetamine at KISS’ residence during RCI’s
visit where RCI saw the firearms and photographed them (Attachment C).

8. A check of various databases was conducted and revealed that Christopher
Joseph KISS, W/M, DOB: 3/27/1990, resides at 1912 S. 141° E. Ave., Tulsa,
Tulsa County, Oklahoma. KISS has a felony conviction for Possession of a
Firearm While Under Supervision, in the District Court in and for Tulsa County,
Oklahoma Case Number CF-2018-2553, sentenced 12/3/2018. On November 26,
2019 Affiant received copies of Christopher KISS’ conviction from the District
Court in and For Tulsa County, Oklahoma, Case Number CF-2018-2553,
confirming the December 3, 2018 felony conviction of Christopher KISS for
Possession of a Firearm While Under Supervision. KISS has previously pled
guilty to Felony Eluding a Police Officer and received a deferred sentence in CF-
2016-1611. Affiant has reviewed a police report regarding KISS’ arrest that led
to his deferred sentence in CF-2016-1611. According to that report, KISS was
driving a motorcycle without a license when an Oklahoma State Trooper
approached from behind KISS’ motorcycle with his lights and sirens on as the
trooper was responding to an injury accident. The report continues that once
KISS observed the trooper, he looked back and accelerated to speeds of over 100
miles per hour before hitting a parked car. KISS was previously charged in 2013
in Geary County, Kansas with criminal use of weapons and assault in 2013-CR-
000463 to which he received a diversion agreement. The last docket entry in
2013-CR-000463 shows a motion to revoke diversion. KISS has an outstanding
warrant in 2013-CR-463, which is non-extraditable.

9. On November 14, 2019, the RCI was shown a photograph of KISS. The RCI
identified the photograph of KISS as the person that the RCI knows to reside at
1912 §. 141° E. Ave., Tulsa, Oklahoma.

10.On November 14, 2019, Affiant observed three vehicles in the driveway, a red
Mazda, bearing Oklahoma license plate INH978, a black Chevy pickup, bearing
Oklahoma license plate GYH359, and another vehicle under a car cover. The
two visible vehicles are registered to Christopher KISS.

11. Surveillance of KISS’ residence has been conducted on numerous occasions by
Affiant and other law enforcement officers. Since November 14, 2019, law
enforcement has been conducting frequent and regular surveillance. During
Case 4:19-mj-00263-PJC Document 1 Filed in USDC ND/OK on 12/03/19 Page 5 of 10

surveillance, KISS’ vehicles have either been in the driveway, the garage, or
parked on the street near the residence at all times. Law enforcement has
conducted surveillance at different times during the day and night. During all
times surveillance was conducted, KISS’ cars have always been in the driveway
except from late-morning to evening on December 2, 2019, when law
enforcement noticed the Mazda gone and the Chevy pickup gone. Early morning
surveillance on December 3, 2019 showed the Chevy pickup back at KISS’
residence. While surveilling the property, law enforcement has never seen KISS
leave the property. On only two occasions has law enforcement seen anyone else
go to and from the residence. On those occasions, officers noticed a female come
to the residence and leave. Affiant does not believe any children live in the
residence. Officers have also noted that there were no lights on in the house prior
to 4:45 am, however, at 6:00 am there were lights on inside the residence. Also
during surveillance, law enforcement officers have seen about five to six security
cameras on KISS’ residence at 1912 S. 141% E. Ave. On the arrest and booking
sheet for KISS’ May 18, 2018 arrest, which later led to a felony conviction in
CF-2018-2553, KISS’ listed address is 1912 S. 141% E. Ave. According to a
records check of the Tulsa Police database, KISS was listed as a victim in August
2019 at the address of 1912 S. 141° E. Ave.

12. Affiant knows as a result of her training and experience that firearms are tangible
objects of habitual retention, meaning that once persons acquire a firearm, they
usually keep said weapons for long periods of time often at their residences.

13. Affiant is aware that owners of firearms are also likely to be in possession of
ammunition. Affiant is also aware that owners of firearms tend to maintain at their
residences documents reflecting their acquisition and ownership, receipts, bills of
sale, and insurance documents. As a result, Affiant believes there is probable cause
to believe that evidence tending to prove KISS’s ownership of the above-described
firearms are located at 1912 S. 141" E. Ave., Tulsa, Oklahoma, Northern District of
Oklahoma, as further described in Attachment A.

14. Affiant further knows from her training and experience that occupants of residences
tend to keep and maintain various records and documents, including, for example,
receipts, banking records, bills, statements, telephone records, and other similar
indicia of ownership indicating occupation, possession, or control over the
residence. Affiant seeks authorization to search for such indicia of ownership,
which would tend to provide proof of control over other items of evidentiary value
found in the search. Affiant also knows that individuals who possess firearms use
vehicles to transport them to and from different locations and also commonly
transport ammunition in their vehicles as well. Affiant has reviewed the June 18,
2018 arrest and booking sheet associated with KISS’ felony conviction in CF-2018-
2553. According to the officer’s probable cause statement on that sheet and the
Case 4:19-mj-00263-PJC Document 1 Filed in USDC ND/OK on 12/03/19 Page 6 of 10

demographic information on the front of the arrest and booking sheet, KISS was
pulled over for a traffic violation driving a black 2007 Chevrolet Silverado pickup
truck bearing Oklahoma license plate number GYH359. The arrest and booking
sheet continues that during that traffic stop, officers located a 9mm pistol in the
vehicle. The arrest and book sheet further provides that post-Miranda, KISS stated
he was under the district attorney’s supervision for a felony case, and that he had
removed the magazine from the 9mm pistol after the officer initiated his emergency
lights. KISS further told the officer, according to the arrest and booking sheet, that
he owned the vehicle and the firearm located in the vehicle. Additionally, on the
probable cause affidavit, officers noted that they located the loaded 9mm magazine
associated with the 9mm pistol on the floorboard of the vehicle just beneath where
the pistol was located and also found additional ammunition and magazines in the
back seat.

15. Affiant believes there is probable cause for the issuance of a search warrant of the
described premises and any other structures that may be located on the acreage of
the residence including vehicles located on the acreage.

night, WHhout first knocking and announcing the presence and_putpose of
officers executing the warrant sought herein. Affiant has reasonable suspicion to
believe that such kndeking and announcing would be vefy dangerous, futile, and
pose a serious danger to Officer safety. Due_te-a@ severe risk to officer safety,
potential evidence destruction, “and/or-the potential to inhibit an effective
investigation into the described offensesS™Affiant believes reasonable cause has
been shown that the warrantthay be executed"any_time, day or night, and that,
given the high-risk nature of the proposed search, officers may execute the
watrant in a preCautionary manner without announcing, to“trelude the use of
reasonable force during the execution of the warrant in a manner to ensure the
safety of officers and the public.

16. Affiant requests authorization to enter the suspected premises anytime, day-ér (

Further Affiant sayeth not.

 

HOLLEY J.'EDWARDS, Special Agent
Bureau of AlcoHol, Tobacco, Firearms, & Explosives

2 SWORN to before me and subscribed i presence at Tulsa, O)4ahoma, on this
the day of December, 2019. /. he

we Strate Judes

 
  
 
Case 4:19-mj-00263-PJC Document 1 Filed in USDC ND/OK on 12/03/19 Page 7 of 10

ATTACHMENT A
1912S. 141° E. Ave.
Tulsa, Oklahoma 74108

Description: Single family dwelling, rock and beige exterior, beige garage, garage facing
east, mailbox in front of house with “1912” on North facing side.

 

Photograph by Special Agent Holley Edwards
Bureau of Alcohol, Tobacco, Firearms, and Explosives

Including any and all outbuildings.
Vehicles:

Any vehicles under the dominion and control of Christopher KISS which are located on the
premises at the time this search warrant is executed on the premises.
Case 4:19-mj-00263-PJC Document 1 Filed in USDC ND/OK on 12/03/19 Page 8 of 10

ATTACHMENT B
DESCRIPTION OF EVIDENCE TO BE SEARCHED FOR AND SEIZED:
1. Firearms:

Handguns

Rifles

Shotguns
Machine guns
Silencers
Firearm Mufflers

2. Ammunition

3. Other items, records, or documents pertaining to the possession of contraband
firearms, silencers, ammunition, ammunition magazines, holsters, spare parts for
firearms, photographs of firearms or silencers or of persons in possession of firearms,
and receipts for the purchase and/or repair of all these items.

4. Indicia of Control of the Premises:

Records or documents that establish the persons who have control, possession,
_ custody or dominion over the property and vehicles searched and from which
evidence is seized, such as: personal mail, checkbooks, personal identification,
notes, other correspondence, utility bills, rent receipts, payment receipts, financial
documents, keys, photographs (developed or undeveloped), leases, mortgage bills,
and vehicle registration information or ownership warranties, receipts for vehicle
parts and repairs and telephone answering machine introductions and fingerprints.

5. Cameras and Cellular Telephones
6. Surveillance cameras, televisions, scanners, police radios, video, any other
equipment used for the detection of police presence, recording devices or equipment

used to record the possession of firearms or ammunition.

7. Smoking devices, scales, baggies, and syringes and/or needles used to ingest
controlled substances.
Case 4:19-mj-00263-PJC Document 1 Filed in USDC ND/OK on 12/03/19 Page 9 of 10

ATTACHMENT C

 

Firearms on table inside KISS’ residence

 

Target inside KISS’ fireplace
Case 4:19-mj-00263-PJC Document 1 Filed in USDC ND/OK on 12/03/19 Page 10 of 10

ATTACHMENT C-Continued

 

Rifle with Silencer and Bi-pod in KISS’ Residence

 

Additional Photo of Rifle with Silencer in KISS’s Residence
